Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues the amended independent claims 1 and 16 include allowable subject matter indicated in claim 15 (from Non-Final Rejection filed on 06/08/2022) and therefore, the prior art of record, Yang (US Patent No. 11,096,536) does not disclose or suggest the amended independent claims. However, claim 15 was dependent from claim 14 in the claims filed on 02/01/2021 and the subject matter within claim 14 is not included in the new amended independent claims 1 and 16 filed on 08/17/2022. Applicant argues the features of claim 14 have no inevitable connection with the allowable subject matter in claim 15 and therefore, are not necessary to be incorporated into the independent claims (see page 13 of Remarks). However, Examiner notes that including the subject matter of claim 14 into the new amended independent claims makes a new scope of the claim.
Additionally, the phrase “and the accommodating area is configured to accommodate part of the structural parts of the body of the cleaning robot,” which was rejected and interpreted under a 35 U.S.C. 112(b) rejection, was deleted from amended independent claims 1 and 16. This deletion creates a broader interpretation of the accommodating area of the water tank and does not require the Examiner to interpret the accommodating area to be configured to accommodate any portion of the robot when the cleaning robot is in use (refer to Non-Final Rejection, page 5, filed on 06/08/2022). Therefore, a new ground of rejection is made, as necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, “The water tank according to claim 13”.  However, Claim 13 has been cancelled.  Per MPEP 608.01(n), “If the base claim has been cancelled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete”.  Therefore, for examination purposes claim 14 is presumed to depend from claim 1, and should read –The water tank according to claim [[13]]1—since subject matter from claim 13 has been amended into claim 1 (refer to Remarks filed on 08/17/2022).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xinzhong (CN 209932603), as provided by the applicant. 
Regarding claim 1, Xinzhong discloses a water tank (item 3, figure 1, 12-14), applied to a cleaning robot (item 1, figure 1 below), internally provided with a water storage cavity (defined as space within items 301 and 302 of water tank 3, figure 14 below), 

    PNG
    media_image1.png
    439
    600
    media_image1.png
    Greyscale

Figure 1. 
wherein the water tank has a splicing side (defined as side in contact with cleaning robot 1, seen in figure 12 below), the splicing side is provided with an accommodating area (designated in first annotated figure 12 below) recessed towards an inside of the water tank (according to The Free Dictionary, “recess” is defined as a space indented or an indentation or small hollow; therefore, the accommodating area designated in first annotated figure 12 below is defined to be a space indented towards the inside of the water tank boundary), 
the splicing side of the water tank is configured to splice with a body of the cleaning robot (water tank 3 connects with shell of cleaning robot 1; figure 1 above), 

    PNG
    media_image2.png
    542
    749
    media_image2.png
    Greyscale

First Annotated Figure 12. 
wherein the water tank comprises a bottom plate (item 302, figure 14 below) and a housing (item 301, figure 14), wherein the housing is mounted on the bottom plate (the housing 301 is fixedly connected to bottom plate 302) and the accommodating area is formed by partly recessing of the housing (as designated in first annotated figure 12 above, the accommodating area is formed by an indentation in the housing 301); 
wherein the bottom plate has a lowest horizontal plane area (defined as horizontal area along bottom surface of plate 302; figures 13 and 14) corresponding to the accommodating area (according to The Free Dictionary, “corresponding” is defined as associated in a working or other relationship; therefore, the lowest horizontal plane area is associated with the accommodating area, as designated in first annotated figure 12 above) and an inclined diversion area adjacent to the lowest horizontal plane area (according to The Free Dictionary, “inclined” is defined as leaning or turning away from the vertical or horizontal; therefore, the inclined diversion area, as designated in annotated figure 8 below, is defined to turn away from the horizontal of the bottom plate of the water tank 3 and near the lowest horizontal plane area), and 
the water tank comprises a water transporting mechanism (defined as transporting mechanism through items 3021; figure 14 below) arranged in the lowest horizontal plane area of the bottom plate (items 3021 are defined on bottom surface of bottom plate 302, which is defined as the lowest horizontal plane area).

    PNG
    media_image3.png
    518
    595
    media_image3.png
    Greyscale

Annotated Figure 8.
Regarding claim 2, Xinzhong discloses the water tank as claimed in claim 1, wherein a top of the accommodating area is open (when viewing water tank 3 separate from cleaning robot 1, tank is open from the top; figure 12). 

Regarding claim 3, Xinzhong discloses the water tank as claimed in claim 2, wherein the water storage cavity of the water tank comprises two main water storage cavities on opposite sides of the accommodating area (defined as cavities on both side of accommodating area, designated in annotated figure 14 below; similar to applicant’s disclosure), and 
a secondary water storage cavity (defined as middle area cavity of water tank 3, designated in annotated figure 14 below and similar to applicant’s disclosure) corresponding to the accommodating area (according to The Free Dictionary, “corresponding” is defined as associated in a working or other relationship; therefore, the secondary water storage cavity is associated with accommodating area since the cavity is defined by the recessed area of the accommodating area) and communicating with the two main water storage cavities (water in tank flows between two main storage cavities and secondary water storage cavity, which is similar to applicant’s disclosure; figure 14); 
wherein a water storage space of the two main water storage cavities is larger than a water storage space of the secondary water storage cavity (the width of the two main storage cavities is larger than the secondary water storage cavity and therefore, since the water storage space of the two main water storage cavities includes both of the main water storage cavities combined together, the space is larger than the singular space of the secondary water storage cavity, as seen in second annotated figure 12).

    PNG
    media_image4.png
    362
    646
    media_image4.png
    Greyscale

First Annotated Figure 14. 
Regarding claim 4, Xinzhong discloses the water tank as claimed in claim 3, wherein the secondary water storage cavity comprises a longitudinal water storage space and a transversal water storage space (an upper view of the water tank 3 is not explicitly shown however, both storage spaces are designated in second annotated figure 14 below), 
the longitudinal water storage space is adjacent to a side of the accommodating area (according to The Free Dictionary, “adjacent” is defined as close to, lying near; therefore, the longitudinal water storage space below is close to side of accommodating area), the transversal water storage space is adjacent to a bottom of the accommodating area (the transversal water storage space is close to bottom of accommodating water, which is designated in first annotated figure 12 above), and 
a cross-sectional area of the longitudinal water storage space is larger than a cross-sectional area of the transversal water storage space (seen in second annotated figure 14 below, the bold double-sided arrows represent length of each storage space; therefore, the longitudinal water storage space is larger than the transversal space).

    PNG
    media_image5.png
    340
    547
    media_image5.png
    Greyscale

Second Annotated Figure 14. 
Regarding claim 5, Xinzhong discloses the water tank as claimed in claim 3, wherein a horizontal width of the two main water storage cavities gradually decrease toward a direction close to the secondary water storage cavity (designated in second annotated figure 12 below). 

Regarding claim 6, Xinzhong discloses the water tank as claimed in claim 3, wherein an orthographic projection area of the secondary water storage cavity in a horizontal direction is greater than a orthographic projection area of one of the two main water storage cavities in the horizontal direction (both horizontal directions are designated in second annotated figure 12 below).

    PNG
    media_image6.png
    519
    787
    media_image6.png
    Greyscale

Second Annotated Figure 12.
Regarding claim 7, Xinzhong discloses the water tank as claimed in claim 2, wherein the accommodating area has a bottom wall (designated in third annotated figure 12 below) adjacent to a bottom of the water tank (defined as close to bottom of water tank 3 which is surface of bottom plate 302) and a side wall (designated in third annotated figure 12 below) extending away from the bottom of the water tank from the bottom wall (side wall is defined to extend way from bottom wall thereby, extending towards the outer boundary of water tank 3, away from the bottom wall), wherein a connection between the bottom wall and the side wall is smooth transited (side wall is smoothly transited in order to splice into cleaning robot 1). 

    PNG
    media_image7.png
    585
    782
    media_image7.png
    Greyscale

Third Annotated Figure 12. 
Regarding claim 8, Xinzhong discloses the water tank as claimed in claim 7, wherein a support member (includes items 304, 305; figures 14 and 15) is connected below the bottom wall (items 304 and 305 are connected on the bottom plate 302 of water tank 3 which is located below the bottom wall, as designated in third annotated figure 12 above) and supports the bottom of the water tank (when water tank 3 is spliced into cleaning robot 1, the support members 304 and 305 partially support the bottom of bottom plate 302 to distribute the water through). 

Regarding claim 9, Xinzhong discloses the water tank as claimed in claim 7, wherein a recessed portion (designated in third annotated figure 12 above) is arranged at a position of the side wall close to the splicing side, wherein the recessed portion penetrates the splicing side of the water tank (recessed portion inserts from bottom of water tank through splicing side of water tank), and a mounting reinforcement part is arranged in the recessed portion (mounting reinforcement part is defined as item 3031 which is within recessed portion and acts as a clamping table for limiting and securing item 203 in order to mount water tank 3 to cleaning robot 1; figures 8, 10 and 13). 

Regarding claim 10, Xinzhong discloses the water tank as claimed in claim 1, wherein the splicing side of the water tank is further provided with a guide mounting block (designated as portion within rectangle in fourth annotated figure 12 below; similar to applicant’s disclosure), wherein the guide mounting block is configured to guide the water tank to splice and match with the body of the cleaning robot (the guide mounting block designated in fourth annotated figure 12 below guides the water tank 3 to cleaning robot 1 via and slides splicing side into place).

    PNG
    media_image8.png
    248
    277
    media_image8.png
    Greyscale

Fourth Annotated Figure 12. 

Regarding claim 11, Xinzhong discloses the water tank as claimed in claim 10, wherein each of both sides of accommodating area is provided with guide mounting block and the two guide mounting blocks are symmetrically distributed (two guide mounting blocks are in third annotated figure 12 above and are symmetrically distributed on water tank 3). 

Regarding claim 12, Xinzhong discloses the water tank as claimed in claim 10, wherein a cross-sectional area of the mounting block gradually decreases in a direction away from the splicing side of the water tank (the direction away from the splicing side is defined as direction moving from side wall towards bottom wall, as designated in third annotated figure 12 above, and therefore, guide mounting block decreases in height and cross-sectional area when moving away from splicing side). 

Regarding claim 14, Xinzhong discloses the water tank as claimed in claim 1, wherein a water storage space is formed above the bottom plate (water storage space is defined as space within bottom surface of bottom plate and the raised lip edge on the bottom plate which mounts into housing; figure 14 above), and the water storage space of the bottom plate and a cavity (defined as space within boundary of housing 301; figure 14 above) of the housing enclose together to form the water storage cavity of the water tank (both the water storage space and cavity form the space in which water is filled in the water tank 3 by enclosing the housing 301 and bottom plate 302 together; figures 12 and 14 above).

Regarding claim 16, Xinzhong discloses a cleaning robot (items 1 and 3; figure 1), comprising: a body (item 1), and a water tank (item 3), applied to the cleaning robot, internally provided with a water storage cavity (defined as space within items 301 and 302 of water tank 3, figure 14 above), 
wherein the water tank has a splicing side (defined as side in contact with cleaning robot 1, seen in figure 12 below), the splicing side is provided with an accommodating area (designated in first annotated figure 12 below) recessed towards an inside of the water tank (according to The Free Dictionary, “recess” is defined as a space indented or an indentation or small hollow; therefore, the accommodating area designated in first annotated figure 12 below is defined to be a space indented towards the inside of the water tank boundary), 
the splicing side of the water tank is configured to splice with a body of the cleaning robot (water tank 3 connects with shell of cleaning robot 1; figure 1 above), 
wherein the water tank comprises a bottom plate (item 302, figure 14 above) and a housing (item 301, figure 14), wherein the housing is mounted on the bottom plate (the housing 301 is fixedly connected to bottom plate 302) and the accommodating area is formed by partly recessing of the housing (as designated in first annotated figure 12 above, the accommodating area is formed by an indentation in the housing 301); 
wherein the bottom plate has a lowest horizontal plane area (defined as horizontal area along bottom surface of plate 302; figures 13 and 14) corresponding to the accommodating area (according to The Free Dictionary, “corresponding” is defined as associated in a working or other relationship; therefore, the lowest horizontal plane area is associated with the accommodating area, as designated in first annotated figure 12 above) and an inclined diversion area adjacent to the lowest horizontal plane area (according to The Free Dictionary, “inclined” is defined as leaning or turning away from the vertical or horizontal; therefore, the inclined diversion area, as designated in annotated figure 8 above, is defined to turn away from the horizontal of the bottom plate of the water tank 3 and near the lowest horizontal plane area), and 
the water tank comprises a water transporting mechanism (defined as transporting mechanism through items 3021; figure 14 above) arranged in the lowest horizontal plane area of the bottom plate (items 3021 are defined on bottom surface of bottom plate 302, which is defined as the lowest horizontal plane area);
wherein the water tank is spliced with the body of the cleaning robot (water tank 3 is spliced with body of robot 1 when in use; figure 1 above). 

Regarding claims 18-20, the claimed subject matter of claims 18-20 are the same as that in claims 2-4. Therefore, the same rejection applies. See the rejections of claims 2 through 4 for details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xinzhong (CN 209932603), as provided by the applicant, in view of Johnson (US 2019/0290089).  
Regarding claim 17, Xinzhong discloses the cleaning robot as claimed in claim 16, wherein the cleaning robot further comprises a mopping assembly (item 4; figure 2), and a fluid applicator (items 304 and 305; figure 15); the mopping assembly is detachably connected to a bottom of the water tank (as seen in figure 3, mopping assembly 4 is capable of being removed from water tank 3), and the fluid applicator divides the liquid to a plurality of areas on the mopping assembly (items 304 and 305 ensure a water seepage effect in order to divide liquid on mopping assembly and mop floor).
Though Xinzhong includes figures of the cleaning robot including additional internal features (figures 2 and 3), Xinzhong does not explicitly disclose the details of those features including a water pumping device wherein the water pumping device can pump a liquid in the water storage cavity to the fluid applicator.
However, Johnson teaches a cleaning robot (item 10) comprising a water tank (item 51), fluid applicator (item 52) and water pumping device (includes items 53 and 54, paragraph 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot disclosed in Xinzhong to include the water pumping device within the cleaning robot internal components, as taught in Johnson, in order to move liquid at any flowrate useful for a cleaning cycle of operation (Johnson, paragraph 0043) and be able to control the flow of the cleaning fluid (Johnson, paragraph 0003). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723